Banke, Presiding Judge.
On March 23, 1987, the appellant was sentenced to six years’ probation pursuant to the provisions of the First Offender Act, OCGA § 42-8-60 et seq., based on his plea of nolo contendere to an indictment charging him with theft by conversion. One of the conditions of the probation was that he make restitution to the victim. On September 2, 1988, the trial court revoked the appellant’s probation based on his failure to make the required restitution payments. The court then entered an adjudication of guilt and sentenced him to a term of imprisonment. The present appeal is from that order. Held:
“[T]he proper method of appeal from an order of adjudication of guilt and sentence which serves to revoke the probationary status granted under the First Offender Act (OCGA § 42-8-60 (b)) is by discretionary appeal, as provided in OCGA § 5-6-35 (a) (5), rather than direct appeal.” Anderson v. State, 177 Ga. App. 130, 131 (1) (338 SE2d 716) (1985). Because the requirements of the discretionary appeal statute were not followed, the present appeal must be dismissed for want of jurisdiction.

Appeal dismissed.


Sognier and Pope, JJ., concur.

*720Decided September 5, 1989.
Ashman & Zipperer, Alex L. Zipperer III, for appellant.
Spencer Lawton, Jr., District Attorney, Jon C. Hope, Barry I. Mortge, Assistant District Attorneys, for appellee.